          Case 7:16-cr-00626-KMK Document 171 Filed 08/1~/LU 1-'age   .1   or   .j
         Case 7:16-cr-00626-KMK Document 175 Filed 09/24/20 Page 1 of 3

Kathy Scott 78129-054
Danbury FSL Con-ectional Facility
33 ½ Pembroke Rd
                                              I   l
                                                          -
Danbury CT 06811

                                                      August 13,2020

Hon.Kenneth M. Karas
United States District Cou11
Southe1n District of New York
3 00 Quarropas Street
White Plains, NY 10601


                            Doc 7: 16-cr-00626K:l\1K

Dear Judge Karas,

I have been advised to send you a letter with a plea for a compassionate
release due to COVID 19. I have exhausted my remedies with the facility so
I an1 asking you to consider my request.

After reading some of the legal actions that have transpired recently ie:
Martinez-Brooks vs. Easter, McPearson vs. Lamont as well as
memorandums from Attorney General William Barr regarding home
confinement during the pandemic I would like you to consider a
compassionate release for me.

I have done some research and I believe I qualify to be considered for
compassionate release.
First, in reviewing the list by the CDC, I have been a smoker for 30 years, I'm
a boarder line diabetic and my BMI is 40. I was also bo1n with a lung
disorder Hyaline membrane disease which is prevelent with premature
infants. In addition to the above I have had 2 surgeries in the last 14 months
while incarcerated. I had to wait 3 weeks to have surgery on a broken ankle
which h'1S left me with screws and pins in my ankle. I also had to spend 2
            Case 7:16-cr-00626-KMK Document 171 Ftled u~,1~/L'.U t-'age t:. 01 ~
            Case 7:16-cr-00626-KMK Document 175 Filed 09/24/20 Page 2 of 3

  1nonths in a wheelchair. I also had surgery on my left eye. The end result of
  that is I am now legally blind in that eye. I had a detached retina that could
  not be reattached due to the the fact that it was not attended to for weeks and
  that should have been handled as an emergency. I realize the surgeries are
  not on the CDC list but they have taxed my in1mune system and I am now on
  antibiotics for 3 n1onths for a skin infection that wouldn't get better. In
  addition I have a visceral detachment in my right eye which happened while
  incarcerated. This is making my eyesight in my right eye very difficult to see
  clearly as well.

  In addition to the plea I invite you to review my record in jail. I have learned
  a lot while incarcerated and I see things from a different perspective. I am
  able to see things fron1 both sides of the bars. I have also utilized my time
  here to get as much education as possible so when I return to society I will
  have choices for a new career. I have attended classes offered by the prison as
  well as I'm going to Rio Salado College. I expect to attain an associates
  degree in Business Management.

  As part of your decision please be aware I have a house that has a separate
  apartment where I can quarantine for the required amount of time if I'm
  released to home incarceration.

  I am confident I will never be a threat to society. Other than the work related
  incident that I am serving time for now, I have never been arrested , I never
  even so much as had a traffic ticket.

  I pray you will consider me for compassionate release.

                                        Motion for Compassionate Release under 18 U.S.C. Section
                                        3582 is denied without prejudice, as the Court lacks
                                        jurisdiction due to Ms. Scott's pending appeal of the
  Very Truly yours,                     judgment of conviction. When the appeal is resolved, Ms.
                                        Scott may renew her motion.
C\ )   .~    C,
 haJ:~~                                 So Ordered.



  Kathy S ott
                                       ~~
                                        9/23/20
Case 7:16-cr-00626-KMK Document 171 Filed 08/19/20 i-iage
                                                       .:S m .:S
 Case 7:16-cr-00626-KMK Document 175 Filed 09/24/20 Page 3 of 3




                         . ··,· ', :.1
                . . \, . • . • p   . ...... · ,
